UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

LENA HARDAWAY,

              Plaintiff,

        v.                                                                   Civil Action No. 14-405
                                                                                    RJL/DAR
CROSS STATE MOVING, et al.,

               Defendants.


                              MEMORANDUM OPINION AND ORDER

         This action was referred to the undersigned United States Magistrate Judge for full case

management. See Referral Order (Document No. 26). 1 Pending for consideration by the

undersigned is Defendant Dostekam’s Motion to Dismiss for lack of subject matter jurisdiction

and because the moving contract “waive[d] the Court’s jurisdiction in favor of arbitration.” See

Motion to Dismiss (Document No. 41) at 1. The assigned District Judge and the undersigned

Magistrate Judge have entered orders denying Plaintiff’s Motion to Recuse (Document No. 43).

See Order (Document No. 48); 05/09/2016 Minute Order. Plaintiff has appealed the

undersigned’s order denying her Motion to Recuse. See Notice of Interlocutory Appeal

(Document No. 50). Said appeal remains pending.

         Upon consideration of the motion, the memoranda in support thereof and the opposition

thereto, and the entire record herein, including the pendency of the appeal, the undersigned will

deny Defendant Dostekam’s motion without prejudice. 2


1
 The undersigned advised pro se Plaintiff of her obligations under the Federal Rules of Civil Procedure and the rules
of this Court, in accordance with the dictates of this Circuit. See Order (Document No. 38).
2
  The undersigned is mindful that Local Civil Rules 72.2, 72.3, and 73.1 generally preclude the determination by a
Magistrate Judge of a motion to dismiss absent the consent of the parties. The undersigned finds, however, that
these rules do not preclude the denial of the pending motion without prejudice in the context of this case. Such
action is but an interim measure based on the pending appeal of this Court’s order denying Plaintiff’s Motion to
Hardaway v. Cross State Moving, et al.                                                                             2


        It is therefore, this 6th day of September, 2016,

        ORDERED that Defendant’s Motion to Dismiss (Document No. 41) is hereby DENIED

WITHOUT PREJUDICE.



                                                                                   /s/
                                                                      DEBORAH A. ROBINSON
                                                                      United States Magistrate Judge




Recuse. Should the Plaintiff prevail on her appeal, the undersigned would be precluded from consideration of the
merits of the Defendant’s motion.